Citation Nr: 1549587	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Meniere's Disease with bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for Meniere's Disease. 

5.  Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a Travel Board hearing in September 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The Board has re-characterized the claims on appeal to separate the various claimed disabilities.  The evidence of record indicates that the Veteran seeks entitlement to service connection for tinnitus, bilateral hearing loss, and Meniere's Disease separately, notwithstanding any possible overlap in symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issues of entitlement to service connection for tinnitus, Meniere's Disease and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1984 decision, the RO denied the Veteran's claims for service connection of hearing loss, tinnitus and Meniere's Disease, and following notice of this decision, the Veteran did not perfect his appeal by filing a Substantive Appeal.

2.  By way of a December 1984 decision, the RO continued the denial of the claims.  The Veteran did not appeal that determination.

3.  Evidence received since the final December 1984 rating decision relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating them.


CONCLUSIONS OF LAW

1.  The RO's December 1984 denial of the Veteran's claims for service connection of for service connection of hearing loss, tinnitus and Meniere's Disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received since the December 1984 denials, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  "Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claims were previously denied in February 1984.  The Veteran filed a Notice of Disagreement (NOD) and the RO issued a Statement of the Case (SOC) in April 1984 but the Veteran did not perfect his appeal by filing a Substantive Appeal.  A May 1984 telephone control form indicated a Congressional representative contacted the Director's Office regarding the denial of compensation.  The Veteran also filed a copy of a document drafted by his representative requesting a medical opinion from his physician, apparently in December 1984, along with other documentation, including a copy of the April 1984 statement of the case.  The Veteran did not, however, submit a properly completed VA Form 9, or correspondence, indicating any intent to perfect that appeal.

With respect to the May 1984 telephone control form, this cannot be construed as a substantive appeal.  This communication reflects a phone call from a Congressional representative to VA regarding the Veteran's appeal, which was initiated by the aforementioned notice of disagreement.  However, despite the reference to the appeal, the document does not originate from either the Veteran or his representative, which is a necessary requirement.  See 38 C.F.R. § 20.301(a) (2015).  Thus, this cannot constitute a substantive appeal.

With respect to the remaining documents submitted by the Veteran following the April 1984 SOC, the Board acknowledges that it is under a duty to construe any arguments in a liberal manner with respect to any possible substantive appeal.  See Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011); see also 38 C.F.R. § 20.202.  In the present case, however, none of the submissions indicate that the Veteran desired to perfect an appeal as to the February 1984 denial.  The document drafted by the Veteran's representative requesting a medical opinion from his physician does not relate to the substance of the appeal at all.  Moreover, although the Veteran's submission of the April 1984 statement of the case could be viewed as identifying an issue, it does not indicate any intent on the Veteran's part to contest the denial, to include by way of implication.  There is simply nothing from these communications that would lead the Board to conclude that the Veteran contested the matter.  Here, unlike the facts in Rivera, the submitted documents reflect no writing or communication from the Veteran suggesting that he desired to contest the matter.  Rivera, 654 F.3d at 1381-82.  Thus, these determinations are now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103

In the December 1984 rating decision, the RO continued to deny the claims on the grounds that the evidence did not establish that these conditions were incurred or otherwise attributable to service, particularly citing an absence of any notation regarding the claimed conditions in the Veteran's service treatment records.  At the time of this rating, the Veteran's service records, his claim and private ENT records were of record.  The private medical records documented left ear hearing loss, probably noise-induced, complaints of tinnitus, and the possible onset of Meniere's Disease.  The Veteran did not appeal these determinations nor was new and material evidence submitted within one year of the December 1984 decision; thus they are now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New and material evidence has been received.  As noted, the RO denied the claim on the grounds of a lack of nexus between the claimed conditions and service.  Since then, the Veteran has offered numerous statements and offered testimony regarding his exposure to acoustic trauma while working as an Aviation Technician.  See DD Form 214N.  He has also offered a history of exposure to acoustic trauma in service related to hunting and recreational shooting without the use of ear protection.  He is competent to relate these observations.  He has also submitted two private medical opinions, which indicate that the Veteran's claimed disabilities are attributable to the reported noise exposure.  See August 2013 letter from A.S., M.D. and September 2013 letter from J.P.R., M.D.  This evidence is both new and material, and raises a reasonable possibility of substantiating the claim, particularly in conjunction with the evidence previously of record.  Accordingly, the claims are reopened.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  The underlying claims are addressed below in the remand section


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for Meniere's disease with bilateral hearing loss and the claim is reopened; to this extent only is the appeal granted.  


REMAND

At his hearing, the Veteran testified that he had been granted disability benefits for Meniere's Disease from the Social Security Administration (SSA).  It thus appears that SSA may be in possession of relevant outstanding records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the records associated with the appellant's claim for a SSA benefits and associate them with the claims file.

A VA examination is also necessary to decide the claims.  As noted above, the question of whether to reopen a claim is consistent with the necessity of obtaining a VA examination to decide a claim.  McLendon, supra.  As such, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request, directly from SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

2.  Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of tinnitus, bilateral hearing loss and Meniere's Disease, as well as any other ear disease shown on examination.  Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical treatment records, and lay statements.  The examiner should note that this case review took place.

After reviewing the claims folder and conducting the examination, the examiner is asked to opine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current disability is related to military service.

The examiner's attention is directed to the following:

(a) the Veteran's Navy Enlisted Classification as an Aviation Technician, and the Veteran's exposure to noise from jet engines and recreational hunting and shooting; 

(b) the August 2013 and September 2013 medical opinions from A.S., M.D. and J.P.R., M.D.; and

(c) the Veteran's reports of ringing in his ears in and since  service.

In rendering any opinion, the examiner is advised that prior to November 1967, service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison the service audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements.  The AOJ must ensure that the examiner is made aware of the need to convert the results of the Veteran's August 1967 enlistment examination to ISO-ANSI standards.

The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner should provide complete rationale for all opinions expressed. If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered, and the examiner must provide a detailed rationale for why an opinion cannot be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history.

3.  After completing the development, and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


